UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1538


HAKIM JAKUIN MORRIS,

                    Plaintiff - Appellant,

             v.

JOCELYN B. CATE; MARCINE HOLMES; DEPARTMENT OF SOCIAL
SERVICES, (DSS),

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. David C. Norton, District Judge. (2:19-cv-02814-DCN)


Submitted: September 24, 2020                                 Decided: October 20, 2020


Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Hakim Jakuin Morris, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Hakim Jakuin Morris appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing without prejudice his 42 U.S.C.

§ 1983 complaint. We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. Morris v. Cate, No. 2:19-cv-02814-

DCN (D.S.C. Feb. 7, 2020). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2